     Case 2:20-cv-01948-MCE-CKD Document 18 Filed 02/24/21 Page 1 of 3


 1    JACKSON LEWIS P.C.
      DOUGLAS M. EGBERT (SBN 265062)
 2    CHRISTOPHER J. TRUXLER (SBN 282354)
      400 Capitol Mall, Suite 1600
 3    Sacramento, California 95814
      Telephone:    (916) 341-0404
 4    Facsimile:    (916) 341-0141
      E-mail: douglas.egbert@jacksonlewis.com
 5    E-mail: christopher.truxler@jacksonlewis.com
 6    Attorneys for Defendants
      SCHWARZ PARTNERS, LP and PACKAGING
 7    CORPORATION OF AMERICA CENTRAL CALIFORNIA
      CORRUGATED, LLC
 8

 9
                                      UNITED STATES DISTRICT COURT
10
                                 EASTERN DISTRICT OF CALIFORNIA
11

12    U.S. EQUAL EMPLOYMENT                                  Case No. 2:20-cv-01948-MCE-CKD
      OPPORTUNITY COMMISSION,
13                                                           STIPULATION AND ORDER TO
                         Plaintiff,                          EXTEND TIME FOR DEFENDANT
14                                                           PCACCC TO RESPOND TO
             v.                                              PLAINTIFF’S COMPLAINT
15
      PACKAGING CORPORATION OF
16    AMERICA CENTRAL CALIFORNIA
      CORRUGATED, LLC, and SCHWARZ
17    PARTNERS, LP,
18                       Defendants.
19

20          IT IS HEREBY STIPULATED by and between the parties hereto through their respective
21   attorneys that Defendant PACKAGING CORPORATION OF AMERICA CENTRAL
22   CALIFORNIA CORRUGATED, LLC (“PCACCC”) may have an additional 15 days within
23   which to answer or otherwise respond to Plaintiff’s First Amended Complaint. Thus, the last day
24   for PCACCC to answer or otherwise respond is now March 5, 2021. The parties also request the
25   Court enter an order consistent with this stipulation
26          Good cause exists for this extension as on or about February 12, 2021, Jackson Lewis P.C.
27   was just retained to also represent PCACCC, and defense counsel requires additional time to
28   prepare a responsive pleading. Additionally, while a copy of Plaintiff’s First Amended
                                                     1
      STIPULATION AND ORDER TO EXTEND TIME FOR                       EEOC v. Packaging Corp. of America, et al..
      DEFENDANTS TO RESPOND TO PLAINTIFF’S COMPLAINT                 Case No. 2:20-cv-01948-MCE-CKD
     Case 2:20-cv-01948-MCE-CKD Document 18 Filed 02/24/21 Page 2 of 3


 1   Complaint was served on co-counsel for PCACCC on January 28, 2021, this defense counsel was
 2   not served until February 12, 2021, which is just six calendar days before the responsive pleading
 3   is due. Finally, the parties agree this extension is not prejudicial to the EEOC or the Charging
 4   Parties, and the EEOC does not intend to seek a default against PCACCC while this stipulation
 5   and proposed order is pending before the Court.
 6          This document is being electronically filed through the Court’s ECF System. In this
 7   regard, counsel for Defendants hereby attests that (1) the content of this document is acceptable
 8   to all persons required to sign the document; (2) Plaintiff’s counsel has concurred with the filing
 9   of this document; and (3) a record supporting this concurrence is available for inspection or

10   production if so ordered.

11

12   Dated: February 16, 2021                              JACKSON LEWIS P.C.

13

14                                                         By: /s/ Douglas M. Egbert
                                                                   Douglas M. Egbert
15                                                                 Christopher J. Truxler

16                                                         Attorneys for Defendant
                                                           SCHWARZ PARTNERS, LP and
17                                                         PACKAGING CORPORATION OF
                                                           AMERICA CENTRAL CALIFORNIA
18                                                         CORRUGATED, LLC

19
     Dated: February 16, 2021                              U.S. E.E.O.C.
20

21
                                                   By: /s/ James H. Baker (as authorized on 2.16.2021
22                                                               Roberta Steele
                                                                 Marcia l. Mitchell
23                                                                James H. Baker Jr.

24                                                         Attorneys for Plaintiff
                                                           U.S. E.E.O.C.
25

26
27

28
                                                       2
      STIPULATION AND ORDER TO EXTEND TIME FOR                      EEOC v. Packaging Corp. of America, et al..
      DEFENDANTS TO RESPOND TO PLAINTIFF’S COMPLAINT                Case No. 2:20-cv-01948-MCE-CKD
     Case 2:20-cv-01948-MCE-CKD Document 18 Filed 02/24/21 Page 3 of 3


 1                                              ORDER
 2
            Pursuant to the parties’ stipulation, and good cause appearing, Defendant PCACCC shall
 3
     answer or respond to Plaintiff’s First Amended Complaint on or before March 5, 2021.
 4
            IT IS SO ORDERED.
 5

 6   Dated: February 23, 2021
 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                    3
      STIPULATION AND ORDER TO EXTEND TIME FOR                  EEOC v. Packaging Corp. of America, et al..
      DEFENDANTS TO RESPOND TO PLAINTIFF’S COMPLAINT            Case No. 2:20-cv-01948-MCE-CKD
